O'Reilly v City of New York (2015 NY Slip Op 03279)





O'Reilly v City of New York


2015 NY Slip Op 03279


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Tom, J.P., Friedman, Renwick, Moskowitz, DeGrasse, JJ.


14866 105405/07

[*1] Patricia O'Reilly, Plaintiff,
vThe City of New York, et al., Defendants, FC Battery Park Associates, LLC, et al., Defendants-Appellants, Apple-Metro, Inc., Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Paul Wooten, J.), entered on or about October 17, 2013,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 27, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 21, 2015
CLERK